DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed September 30th, 2021 has been entered. Claims 11-12 have been canceled. Claims 2-11 and 13-20 remain pending in the application. Claim 1 was withdrawn in response to a restriction requirement, and has been amended. In the event that Claims 2-10 and 13-20 are allowed, Claim 1 may be eligible for rejoinder.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10, 13, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, from which the other rejected claims depend, contains the limitation of “ the first shearing drive coupling having a different shear force tolerance shearing insert than the second shearing drive coupling”. This limitation contains ambiguity as to whether the claim requires only that there be 
Claim 1 (currently withdrawn) has been amended in a fashion similarly to claim 13. The amended language suffers from the same ambiguity as claim 13.
Claims 2-7, 10, 13, 15, and 17-20 are indefinite due to a variety of minor ambiguities relating to whether the various limitations are intended to refer to the components associated with the first or second sides.
Examiner has provided suggested language to resolve these ambiguities further down in this action.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: which diameters are referred to, specifically a collar will have internal and external diameters and it is unclear which diameter is intended to be claimed.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed September 30th, 2021, with respect to the rejections of claims 2-11 and 13-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejections of claims 2-11 and 13-20 have been withdrawn.
September 30th, 2021, with respect to the rejection of claim 5 under 35 U.S.C. §112(b) have been fully considered but they are not persuasive. Applicant’s arguments pointing to the figures and specification do not resolve the problem with the collar of claim 5 having two diameters (internal and external) and not providing guidance as to which one the limitation refers to. 

Allowable Subject Matter
Claims 2-10, and 13-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following claims 1-7, 10, 13, 15, and 17-20 drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
1. (Withdrawn, but a candidate for rejoinder) An apparatus comprising: a motor physically attached to a first lifting column via a first rotating input shaft and to a second lifting column via a second rotating input shaft, each rotating input shaft connected to the motor by a shearing drive coupling comprising an inner shaft attached to a collar via a shearing insert, the shearing insert of the shearing drive coupling connected to the first rotating input shaft [[having]] being configured to have a different shear force tolerance shearing insert of the shearing drive coupling connected to the second rotating input shaft.

2. The method of claim 13, wherein the motor is physically attached to the first lifting column via a first rotating input shaft and to a second lifting column via a second rotating input shaft, each rotating input shaft connected to the motor by [[a]] the first and second shearing drive couplings which further comprise [[comprising]] an inner shaft attached to a collar via [[a]] the shearing inserts.

3. The method of claim 2, wherein for each shearing drive coupling, the shearing insert comprises a polymer material and is positioned in a recess of a protrusion of the input shaft.

4. The method of claim 3, wherein for each shearing drive coupling, the shearing insert fills a portion of a keyed region of an opening in the collar.

5. The method of claim 3, wherein for each shearing drive coupling, the protrusion has a first diameter, the collar has a second diameter, and a body of the first rotating input shaft has a third diameter, the first diameter being less than the second diameter, the third diameter being greater than the second diameter.

6. The method of claim 2, wherein for each shearing drive coupling, the shearing insert is secured via a fastener extending through the collar.

7. The method of claim 2, wherein for each shearing drive coupling, the collar comprises a balance portion disposed between first and second receiving portions.

10. The method of claim 9, wherein the fastener has a greater shear force threshold than the shearing insert of the first shearing drive coupling.

13. A method comprising: 
connecting a first lifting column to a motor via a first shearing drive coupling and a first rotating input shaft; 

activating the motor to rotate each drive coupling; translating the rotation of each drive coupling to vertical motion of a platform;
 experiencing a shear force above a predetermined physical threshold of a shearing insert of the first drive coupling, the shearing insert of the first shearing drive coupling [[having]] being configured to have a different shear force tolerance a shearing insert of  the second shearing drive coupling; and 
disconnecting the motor from the first lifting column.

15. The method of claim 13, wherein [[a]] the shearing insert of the second shearing drive coupling fails in response to failure of the shearing insert of the first shearing drive coupling.

17. The method of claim 13, wherein the experienced shear force breaks the shearing insert of the first shearing drive coupling and causes a drive shaft to spin within a collar of the first shearing drive coupling.

18. The method of claim 13, further comprising replacing the shearing insert [[in]] of the first shearing drive coupling without replacing a drive shaft or collar of the first shearing drive coupling.

19. The method of claim 13, wherein the shearing insert of the first shearing drive coupling comprises a different material than a drive shaft or collar of the first shearing drive coupling.

insert of the first shearing drive coupling comprises a material with the predetermined physical threshold that is less than a force tolerance of the motor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wehner et al. (US 11047426), which teaches a shaft with multiple inserts designed to fail, in contrast to the present invention, the multiple inserts are designed to fail on axial loading and are in the same shaft, rather than separate ones.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723